NUMBER 13-13-00394-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


JOSE DAVID CONTRERAS,                                                         Appellant,

                                            v.

THE STATE OF TEXAS,                                                            Appellee.


                    On Appeal from the 299th District Court
                          of Travis County, Texas.



                          MEMORANDUM OPINION
       Before Chief Justice Valdez and Justices Rodriguez and Garza
                     Memorandum Opinion Per Curiam

       Appellant, Jose David Contreras, attempts to appeal his conviction for aggravated

assault.   His appeal was transferred to this Court from the Third Court of Appeals by

order of the Texas Supreme Court. See TEX. GOV'T CODE ANN. § 22.220(a) (West

Supp. 2011) (delineating the jurisdiction of appellate courts); TEX.GOV'T CODE ANN. §

73.001 (West 2005) (granting the supreme court the authority to transfer cases from one

court of appeals to another at any time that there is “good cause” for the transfer.
       On August 12, 2013, we ordered appellant’s counsel, Alexander L. Calhoun, to,

within thirty days, review the record and advise this Court whether appellant has a right to

appeal. See id. R. 44.3, 44.4. Counsel responded to this Court's order by filing a

motion identifying potentially substantive reasons for appeal and requested that the Court

defer dismissal of the appeal for thirty days to afford him the opportunity to persuade the

trial court to modify the certificate of right to appeal. This Court subsequently abated and

remanded the to the trial court for a hearing to determine whether the appellant has the

right of appeal.

       On October 22, 2013, a supplemental clerk’s record was filed containing an

amended trial court certification that this ““is a plea-bargain case, and the defendant has

NO right of appeal,” and “the defendant has waived the right of appeal.” See TEX. R.

APP. P. 25.2(a)(2). On October 24, 2013, counsel filed a letter brief with this Court

indicating that he has reviewed the case, conferred with the trial court, and advised this

Court that appellant does not have the right to appeal from his negotiated plea.

Accordingly, this appeal is hereby REINSTATED.

       The Texas Rules of Appellate Procedure provide that an appeal must be

dismissed if the trial court’s certification does not show that the defendant has the right of

appeal. TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Accordingly, this

appeal is DISMISSED. Any pending motions are dismissed as moot.

                                                  PER CURIAM

Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed the
14th day of November, 2013.



                                              2